DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
Claims 1-3, 5-20 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious Prior art teaches the claimed vapor chamber including either a first average diameter of the first liquid flow pass when viewed in the thickness direction is smaller than or equal to 50% of a second average diameter of the second liquid flow pass when viewed in the plane direction or the fourth wick as claimed. 
The closest prior art of record is Inagaki et al. (U.S. PGPub 2019/0141855).
Inagaki teaches a vapor chamber (element 1), comprising: a housing including a first sheet (element 12) and a second sheet (element 11) opposing each other and joined together at outer edges of the first sheet and the second sheet (per fig. 1) and defining a hollow vapor flow pass (element 13) therein; a working fluid (para. 0050, “working fluid”) in the housing; a first wick in contact with the vapor flow pass (element 15); and a second wick (element 16) between the first wick and an inner wall surface of at least one of the first sheet and the second sheet (per fig. 1), wherein the first wick defines a first liquid flow pass (space between wick structure elements in fig. 1 and 4, see annotated figure below) that extends through the first wick in a thickness direction in which the first sheet and the second sheet oppose each other (see annotated figure below), wherein the second wick defines a second liquid flow pass (space between grooves see annotated figure below) that extends in a plane direction of the second wick that is perpendicular to the thickness direction (see annotated figure below).
This prior art, and other cited, individually or in combination does not teach or make obvious a first average diameter of the first liquid flow pass when viewed in the thickness direction is smaller than or equal to 50% of a second average diameter of the second liquid flow pass when viewed in the plane direction as in independent claim 1.  Examiner notes that as argued by applicant such is taught away from by the prior art.  The prior art also does not teach nor make obvious the fourth wick as claimed, nor would the addition of such be obvious as in claim 7.  Examiner further notes disagreement with the finding of the PCT examination as the wick of the flow path mesh would be considered multiple wicks but would instead be considered a single wick by one skilled in the art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763